Title: From George Washington to Major General John Sullivan, 31 July 1778
From: Washington, George
To: Sullivan, John


          
            Dear Sir
            Head Quarters White plains 31st July 1778
          
          I have been favd with yours of the 27th 10 Oclock A. M. Upon opening of it, I was much
            disappointed at not hearing of the Count D’Estaing’s arrival, who I hope will have made
            his appearance off the Harbour of Newport before this time, as a Reinforcement passed
            Maroneck the day before Yesterday Morning. I wish it had been in my power to have spared
            a larger detatchment of Continental Troops, but remember, I am left very near the Enemy,
            with a Force inferior to theirs upon New York and the adjacent Islands. I am much
            pleased with the  account of the readiness which you were in, to
            begin your operations, as soon as the Count, and the Marquis should arrive, and I
            flatter myself, that you will receive no small assistance from Genl Greene, in the
            department of Qr Mr Genl, as well as in the military line.
          As you have mentioned the matter of carrying the Enemy’s works by storm, and have
            submitted it to my consideration and advice, I will only say, that as I would not, on
            the one hand, wish to check the Ardor of our Troops, so I would not, upon the other, put
            them upon attempting what I thought they could not carry but with a moral certainty of
            success. You know the discipline of our Men and Officers very well, and I hope you, and
            the General Officers under your command, will weigh every desperate matter well before
            it is carried into execution A severe check may ruin the expedition, while regular and
            determined approaches may effect the work, tho’ perhaps they may take something longer
            time. Upon the whole, I will not undertake, at this distance, to give orders, I submit
            every thing to your prudence, and to the good advice of those about you. You have my
            sincere wishes for your success, as I am Yrs &c.
          P.S. By a letter from the Officer of the Maroneck Guard, he does not seem
            certain that the Vessels which went thro’ the sound the day before yesterday had troops
            on Board at least any considerable number.
        